Citation Nr: 0211796	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin condition.

(The issue of entitlement to service connection for residuals 
of left foot injury will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of right 
foot injury pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran has a recurrent psoriasis.

3.  There is no medical evidence of a nexus between any 
current skin disability and the veteran military service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

A skin disorder, including psoriasis, was not incurred or 
aggravated by service, and incurrence of a skin disorder may 
not be presumed as a result of herbicide exposure.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The August 1997 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to service connection for residuals of right foot 
injury and a skin condition and explains the particulars of 
why the evidence fails to support a grant.  The supplemental 
SOC, dated in March 1998, provides the rating criteria 
pertaining to disorders caused by exposure to Agent Orange 
and explains why the veteran's skin condition does not meet 
the criteria.  The May 2002 supplemental SOC advises the 
veteran of the VCAA and VA's duty to assist, as does a 
September 2001 letter to the veteran.  The veteran has been 
provided a VA.  The veteran has had the opportunity to submit 
evidence and argument in support of his claim.  He has not 
indicated the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claim.  Since the RO has secured a complete record, the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, a combination of manifestations 
is required, sufficient to identify the disease entity, and 
observation is required, sufficient to establish chronicity 
at the time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(e) (2001).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to herbicide agents, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to 
herbicide agents during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).  

The Board notes that Type II diabetes has been added to the 
list of presumptive diseases.  66 Fed. Reg. 23,166 (May 8, 
2001) (codified at 38 C.F.R. § 3.309(e)).  While the RO did 
not consider this addition to the list, the Board finds that 
the veteran was not prejudiced since this addition does not 
bear upon the disability at issue in this matter.  Bernard v. 
Brown, 4 Vet. App. 384 (1983).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).

C.  Evidence

DD Form 214 indicates that the veteran served in the Pacific 
Theater during the Vietnam War.  He received the Vietnam 
Service Medal and the Vietnam Campaign Medal.

Service medical records reflect that the veteran underwent an 
enlistment physical examination in November 1965.  The report 
of examination indicates that no defects or diagnoses were 
found and the veteran was found qualified for enlistment. The 
veteran underwent a physical examination for release from 
active duty in October 1967.  The report of examination 
revealed no defects or diagnoses pertaining to the skin.  The 
veteran was found qualified for active duty at sea or shore 
duty and release from active duty.

Post-service records indicate that the veteran had moles 
removed at P. Hospital in June 1977.  The admission report 
indicates that two moles were on the right shoulder and one 
was on the left.  According to the pathology report, the 
moles were located on the chest.  These records are negative 
for any skin condition on the hands.

The veteran presented to M.M. Hospital in March 1986 with a 
persisting mass in the dorsum of the fourth finger on the 
right side.  The veteran reported that tit seemed to arise 
after he was cut in the summer of 1985, probably while 
picking clams.  Incision and drainage was performed by Dr. 
D., but the lump recurred.  The lump hardened particularly 
when the veteran flexed his knuckles.  The veteran indicated 
that it was "somewhat infected" and could get red after he 
had been working with clams.   He stated that he had numerous 
cuts and bruises over both hands and his finger had 
functioned normally throughout all of it.  The veteran denied 
allergies and medications.  Physical examination revealed a 
nodular mass on the dorsum of the proximal interphalangeal 
joint on the fourth finger on the right side, which seemed to 
be intradermal.  The mass was not attached to a tendon and no 
dysfunction of the joint was present.  The impression was a 
probable foreign body granuloma.  The mass was excised 
approximately one week later.  Pathology report indicated 
tissue consistent with rheumatoid nodule, fourth digit, right 
hand.

Outpatient records and an Operative Note from B.S. Medical 
Center indicate that the veteran was treated for a varicose 
vein in February to March 1990.  The records are negative for 
treatment of a skin disorder.

VA outpatient records show that the veteran continued to 
follow up on his rash and his history of rheumatoid nodule.  
The veteran was seen twice in February 1996.  After a review 
of medical history and a physical examination, the diagnoses 
were atopic eczema, palms and pyoderma dorsum, left hand.  
Granuloma annular, dorsum, was also recorded as a possible 
diagnosis.  

The veteran underwent a VA compensation and pension general 
medical examination in October 1996.  The medical history, in 
pertinent part, reveals that the veteran reported developing 
a rash on both hands about 20 years ago, "shortly after 
discharge."  He stated that he had seen the dermatologist on 
many occasions and had been told that his condition was 
psoriasis.  He indicated that he had used ointments with some 
benefit, but the rash is still present and nothing seems to 
clear it up.  He disclosed that recently, the rash had spread 
to his elbows.  

Physical examination, in pertinent part, showed that the 
veteran's hands had reddened, thickened, crusted and cracking 
lesions on both palms.  The lesions were not weeping, but 
they appeared like they could easily do so.  He also had some 
redness in both elbows.  Lymphatics were negative.  The 
pertinent diagnosis was probable psoriasis of both hands and 
elbows, which is moderately severe, especially of hands, non-
responsive to treatment.

In March 1997 the veteran presented with scaly lesions on the 
palmar surface of both hands.  He had a number of lesions on 
the index, middle, and ring finger of the left hand.  After 
physical examination, the pertinent diagnosis was psoriasis.  
The veteran was referred to Dermatology.  The veteran also 
underwent an Agent Orange examination in March 1997 upon his 
request, which was prefaced on a history of intermittent rash 
on both palms since service in Vietnam.  The veteran gave a 
history of psoriasis since a referral for a biopsy in 1972, 
rheumatoid arthritis by history, and surgery on his right 
ring finger due to infection in 1984.  The veteran's primary 
complaint was a persistent chronic rash on the palmar surface 
of both hands and joint pain in both hands.  After physical 
examination, the diagnosis of psoriasis was confirmed.  In 
June 1997 a biopsy showed granuloma annulare.

Dr. E.D.M. reported by letter dated in August 1987 that he 
did not treat the veteran for any hand injury.

II.  Analysis

A review of the record reveals no complaints, treatment or 
diagnosis of "dermitidis" as the veteran claims, or any 
other skin disorder.  The Board notes that the veteran did 
request the removal of a mole from his right shoulder, but 
there is no indication that this was a skin disorder.  The 
records reflect there was no breakdown or infection and the 
treatment was to leave the mole in place.  Moreover, this is 
apparently not what the veteran alleges as his skin 
disability.  The veteran contends that he is disabled by a 
rash that developed 20 years prior to the VA examination, 
which took place in 1996.  This would place the onset of the 
rash around 1976.  The record, however, does not support this 
date.  The first record of complaint and treatment of a skin 
rash does not occur until 1996.  This corresponds very 
closely with the date of the veteran's claim, which was 
received in July 1996.  Thus, the record fails to show a 
chronic skin disorder in service and it fails to show the 
development of a chronic skin disorder until more than 30 
years after service.  As the RO aptly pointed out, the 
evidence does not indicate a causal connection between the 
veteran's current skin disorder and service.

The Board notes treatment for a nodule in March 1986.  The 
diagnosis was nodular mass on the dorsum of the proximal 
interphalangeal joint on the fourth finger on the right side 
and rheumatoid nodule.  The Board further notes the removal 
of three moles either from the veteran's chest or shoulders 
in 1977.  The medical evidence does not disclose that either 
of these events is related in any way to the claimed current 
disorder.

Finally, the veteran has alleged that his skin disorder was 
caused by Agent Orange exposure.  When presented with proof 
of exposure to herbicide agents during active service, the 
law permits a presumption of causation for specific skin 
disorders, such as chloracne or acneform disease consistent 
with chloracne.  38 C.F.R. § 3.309(e).  Thus, in order to 
prove entitlement, the record must show that the veteran has 
a condition that is presumptively caused by herbicide agents 
or in the alternative, the medical evidence must prove that 
the veteran's current disorder is causally connected to 
herbicide agents exposure.   The evidence in this matter 
fails to make either showing.  No evidence has been presented 
that the veteran's psoriasis, eczema, or pyoderma is causally 
linked with exposure to herbicides, such as Agent Orange.  
Nor are these conditions presumptively linked.  

The Board recognizes that the veteran has a good faith belief 
that his skin disorder is related to his service.  The United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held, however, that a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). Ultimately, the medical evidence 
in this case is controlling and the Board must conclude that 
it is overwhelmingly against the claim.  As such, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b) (2001).  Accordingly, the Board finds that the 
veteran is not service-connected for a skin disorder.


ORDER

Entitlement to service connection for a skin condition is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

